DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a DIV of 15/624,323 filed on 06/15/2017, which is now PAT 10898192 is acknowledged.
Claim Objections
Claim 4 objected to because of the following informalities:  Claim 4 recites, “the second finger grip button”, “the proximal end of the pressure bar” in lines 1-2.  This could be a potential 112(b) rejection for lack of antecedent basis.  However, the examiner’s position is that this could be a typo and the claim 4 might be depending on claim 3 which recites, “the second finger grip button”, “the proximal end of the pressure bar”.  The examiner will treat as such that claim 4 is depending on claim 3 in this Office Action.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “an operative spring…..a clamp compression spring…” and claim 4 recites, “the proximal end of the pressure bar is threaded and the second finger grip button flange threadingly engages the proximal end of the pressure bar”.  Claim 1, which claims 3 and 4 depending from, recited “an adjustable compression assembly positioned and operable within the handle portion of the clamp”.  The examiner’s position is that it is unclear if the adjustable compression assembly comprises the operative spring, the clamp compression spring and the threaded features or these springs and the threaded features are separate structural limitations from the adjustable compression assembly.  If they are comprising from the adjustable compression assembly then the claim should be stated as such to make it clear.  The examiner’s position is that these springs and threaded features are comprising from the adjustable compression assembly.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,181,666 to Shnol.
Shnol teaches:
Claim 1:  A remotely manipulable variable pressure clamp for use in laparoscopic and endoscopic surgeries (The introductory statement of intended use and all other functional statements have been carefully considered but are deemed not impose any structural limitations on the claim to distinguishable over the prior art, the teaching of the prior art is capable of being used as claimed if one desired to do so), the clamp having a proximal handle portion and a distal gripping portion (Fig. 3a reproduced with annotation below), the clamp comprising: 
(a) a longitudinal tubular casing (8, Fig. 3a reproduced with annotation below) extending from the proximal handle portion to the distal gripping portion; 
(b) a pressure bar (6, Fig. 3a reproduced with annotation below) slidingly positioned within and extending the length of the tubular casing; 
(c) an adjustable compression assembly (spring 4, Fig. 3a reproduced with annotation below) positioned and operable within the handle portion of the clamp; 
(d) a clamp body (Fig. 3a reproduced with annotation below) forming the distal gripping portion of the clamp, the clamp body comprising a movable jaw assembly.
Claim 2:  The adjustable compression assembly (Fig. 3a reproduced with annotation below) preferences the movable jaw assembly into a normally closed condition (Fig. 3a) and the extension of the pressure bar (Fig. 3a reproduced with annotation below) operatively into the clamp body directs the movable jaw assembly into an open condition (Fig. 4a).



    PNG
    media_image1.png
    575
    630
    media_image1.png
    Greyscale

There is no prior art rejection for claims 3-4.


Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771